Title: From George Washington to Benjamin Lincoln, 13 August 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     D Sir
                     Head Quarters 13th Augst 1782
                  
                  In Consequence of the earnest Application of Colo. Stewart on the part of the Contractors—and agreeable to what appeared to be your Wish, I have suffered a Number of public Teams to be sent into Jersey to bring on Flour for the Army—I hardly know on what footg this Business is placed—whether the Contractors are to be charged the Amount of this Service or whether it is intended as a Gratuity to them.  I am not persuaded of the propriety of the latter—for while the Contractors are makg, by general Estimation, great profits by their Contract, & at the same Time manifesting no Disposition to oblige the public or the Army—I know no Reason why the public should grant this Favor, wear down their Teams & disable them for the general Service of the Campaign—I should think, that rather than grant this Indulgence if they could be spared for extra Dutys, they might be more usefully or oeconomically employed in bringing on from Phila. many Stores Cloathing &ca which have been long waiting the Means of Transportation from thence—& some of which, particularly the light Cloathg, if it does not arrive soon, will pass the Season for this Years Usefulness—If the Services of the Teams are to be Charged to the Acco. of the Contractors while employed by them, I shall be more content to afford them such Assistance as the Circumstances of the Campaign will admit—I am &ca
                  
                     G.W.
                  
               